Citation Nr: 1523878	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-30 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back condition to include degenerative disc disease.


REPRESENTATION

Appellant represented by:	William K. Mattar, Esq.


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1974 to January 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case previously came before the Board in February 2014.  At this time, the Board ordered remand to obtain a VA examination.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following the Board's remand, an April 2014 VA examination, and an August 2014 Supplemental Statement of the Case, the Veteran submitted a VA Form 9 in August 2014 to request a hearing by live videoconference.  This hearing has not yet been scheduled.  Accordingly, the claims must be remanded to afford the Veteran an appropriate Board hearing.  38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. §§20.700(a), 20.703 (2014). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a hearing by live videoconference before a Veterans Law Judge.  A copy of the notice letter concerning the time and date of the hearing should be placed in the record.

2.  After the hearing has been held, or if the Veteran fails to report for the hearing or withdraws the hearing request, the claim should be returned directly to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




